
	

113 HR 5487 IH: Real Estate Investment and Jobs Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5487
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Brady of Texas (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt certain stock of real estate investment trusts
			 from the tax on foreign investments in United States real property
			 interests, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Real Estate Investment and Jobs Act of 2014.
		2.Exception from FIRPTA for certain stock of real estate investment trusts
			(a)In generalParagraph (3) of section 897(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking all that precedes If any class and inserting the following:
					
						(3)Exceptions for certain stock
							(A)Exception for stock regularly traded on established securities markets,
				(2)by inserting before the period the following: . In the case of any class of stock of a real estate investment trust, the preceding sentence shall
			 be applied by substituting 10 percent for 5 percent, and
				(3)by adding at the end the following new subparagraph:
					
						(B)Exception for certain stock in real estate investment trusts
							(i)In generalStock of a real estate investment trust held by a qualified shareholder shall not be treated as a
			 United States real property interest except to the extent that an investor
			 in the qualified shareholder (other than an investor that is a qualified
			 shareholder) holds more than 10 percent of the stock of such real estate
			 investment trust (determined by applying the constructive ownership rules
			 of section 897(c)(6)(C)).
							(ii)Qualified shareholderFor purposes of this subparagraph, the term qualified shareholder means an entity—
								(I)that is eligible for benefits of a comprehensive income tax treaty with the United States which
			 includes an exchange of information program,
								(II)that is a qualified collective investment vehicle,
								(III)whose principal class of interests is listed and regularly traded on one or more recognized stock
			 exchanges (as defined in such comprehensive income tax treaty), and
								(IV)that maintains records on the identity of each person who, at any time during the qualified
			 shareholder’s taxable year, is the direct owner of 5 percent or more of
			 the class of interest described in clause (III).
								(iii)Qualified collective investment vehicleFor purposes of this subparagraph, the term qualified collective investment vehicle means an entity that—
								(I)would be eligible for a reduced rate of withholding under such comprehensive income tax treaty with
			 respect to ordinary dividends paid by a real estate investment trust, even
			 if such entity holds more than 10 percent of the stock of such real estate
			 investment trust, or
								(II)is designated as a qualified collective investment vehicle by the Secretary and is either—
									(aa)fiscally transparent within the meaning of section 894, or
									(bb)required to include dividends in its gross income, but is entitled to a deduction for distributions
			 to its investors..
				(b)Distributions by real estate investment trustsParagraph (1) of section 897(h) of the Internal Revenue Code of 1986 is amended—
				(1)by inserting (10 percent in the case of stock of a real estate investment trust) after 5 percent of such class of stock, and
				(2)by inserting , and any distribution to a qualified shareholder (as defined in subsection (c)(3)(B)(ii)) shall
			 not be treated as gain recognized from the sale or exchange of a United
			 States real property interest to the extent that the stock of the real
			 estate investment trust held by such qualified shareholder is not treated
			 as a United States real property interest under subsection (c)(3)(B) before the period at the end of the second sentence.
				(c)DefinitionSubparagraph (B) of section 897(h)(4) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following:
				In determining whether a qualified investment entity is domestically controlled—(i)a qualified investment entity shall be permitted to presume that stock held by a holder of less
			 than 5 percent of a class of stock regularly traded on an established
			 securities market in the United States is held by United States persons
			 throughout the testing period except to the extent that the qualified
			 investment entity has actual knowledge regarding stock ownership,
					(ii)any stock in the qualified investment entity held by another qualified investment entity—
						(I)any class of stock of which is regularly traded on an established stock exchange, or
						(II)which is a regulated investment company which issues redeemable securities (within the meaning of
			 section 2 of the Investment Company Act of 1940),shall be treated as held by a foreign person unless such other qualified investment entity is
			 domestically controlled (as determined under this subparagraph) in which
			 case such stock shall be treated as held by a United States person, and(iii)any stock in the qualified investment entity held by any other qualified investment entity not
			 described in subclause (I) or (II) of clause (ii) shall only be treated as
			 held by a United States person to the extent that the stock of such other
			 qualified investment entity is (or is treated under this subparagraph as)
			 held by a United States person..
			(d)Conforming amendmentSubparagraph (C) of section 897(c)(6) of the Internal Revenue Code of 1986 is amended—
				(1)by striking more than 5 percent and inserting more than 5 or 10 percent, whichever is applicable,, and
				(2)by striking substituting 5 percent for 50 percent) and inserting substituting 5 percent or 10 percent, whichever is applicable for 50 percent).
				(e)Effective dates
				(1)In generalThe amendments made by subsection (a) shall apply to dispositions on and after the date of the
			 enactment of this Act.
				(2)DistributionsThe amendments made by subsection (b) shall apply to any distribution by a real estate investment
			 trust on or after the date of the enactment of this Act which is treated
			 as a deduction for a taxable year of such trust ending after such date.
				(3)DefinitionsThe amendments made by subsections (c) and (d) shall take effect on the date of the enactment of
			 this Act.
				3.United States real property interest
			(a)United States real property interestSubparagraph (B) of section 897(c)(1) of the Internal Revenue Code of 1986 is amended by striking
			 all that precedes (i) as of the date of the disposition and inserting the following:
				
					(B)Exclusion for interest in certain corporationsThe term United States real property interest does not include any interest in a corporation (other than a qualified investment entity (as
			 defined in subsection (h)(4)(A)(i)) if—.
			(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			4.Required notification of FIRPTA status
			(a)In generalSection 6039C of the Internal Revenue Code of 1986 is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
				
					(d)Required notification of status as United States real property holding corporation; presumption of
			 foreign control for qualified investment entities
						(1)Required notification of status as United States real property holding corporationAny United States real property holding corporation (as defined in section 897(c)(2)) is hereby
			 required to make its status as a United States real property holding
			 corporation readily accessible, and in the case of a publicly traded
			 corporation, publicly available. Under regulations prescribed by the
			 Secretary, such notifications may include disclosure of such status on
			 Form 1099s sent to shareholders, in annual reports, on websites, and, in
			 the case of privately held corporations, on stock certificates.
						(2)Presumption of foreign control of qualified investment entitiesIn the absence of disclosure to the contrary (in such form and manner as the Secretary may
			 prescribe), any qualified investment entity (as defined in section
			 897(h)(4)(A)) will be presumed for purposes of section 897 to be foreign
			 controlled.
						(3)Penalty for failure to make notification of statusThe penalty provided under section 6721 shall apply to any failure to comply with the requirements
			 of paragraph (1), with the following modifications—
							(A)in the case of a corporation other than a corporation which meets the gross receipts test of
			 section 6721(d)(2), the minimum penalty imposed under such section shall
			 be equal to the maximum penalty provided under section 6721(a)(1),
							(B)in the case of a corporation which holds United States real estate with a gross fair market value
			 of at least $1,000,000,000—
								(i)the minimum penalty imposed under such section shall be equal to $5,000,000, and
								(ii)in the case of an intentional failure, the minimum penalty imposed under such section shall be the
			 greater of the penalty provided under section 6721(e) or $10,000,000..
			(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			5.Require FIRPTA withholding by brokers on sales by shareholders owning a more than 5 percent
			 interest
			(a)In generalSection 1445(e) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (7) as
			 paragraph (8) and by inserting after paragraph (6) the following new
			 paragraph:
				
					(7)Broker withholding obligation on certain dispositions of nondomestically controlled United States
			 real property holding corporations
						(A)In generalIn the case of any disposition of an interest in a United States real property holding corporation
			 (as defined in section 897(c)(2)) involving a broker (as defined in
			 section 6045(c)), such broker shall be required to deduct and withhold a
			 tax equal to 10 percent of the amount realized on the disposition.
						(B)Exceptions
							(i)Domestic qualified investment entities and real estate investment trustsSubparagraph (A) shall not apply to sales of stock of a domestically controlled qualified
			 investment
			 entity (as defined in section 897(h)(4)) or stock of a real estate
			 investment trust that is not treated as a United States real property
			 interest pursuant to section 897(c)(3)(B).
							(ii)Greater than 5 percent interest in United States real property holding corporationSubparagraph (A) shall not apply if the transferee held a greater than 5 percent interest (or in
			 the case of the disposition of any class of stock of a real estate
			 investment trust that is regularly traded on an established securities
			 market, a greater than 10 percent interest) in the United States real
			 property holding corporation. In determining whether that threshold is
			 met, brokers are permitted to rely on public statements made by public
			 companies, including statements related to the status of the company as a
			 United States real property holding corporation or as a domestically
			 controlled qualified investment entity.
							(iii)Lack of broker knowledgeSubparagraph (A) shall apply only if the broker had actual knowledge (or reasonably should have
			 known) of their withholding obligation..
			(b)Conforming amendmentSection 1445(b)(6) of the Internal Revenue Code of 1986 is amended by striking This paragraph and inserting Except as provided in subsection (e)(7), this paragraph.
			(c)Effective dateThe amendments made by this section shall apply to dispositions after the date of the enactment of
			 this Act.
			6.Interests in RICs and REITs not excluded from definition of United States real property interests
			(a)In generalSection 897(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause:
				
					(iii)neither such corporation nor any predecessor of such corporation was a regulated investment company
			 or a real estate investment company at any time during the period
			 described in subparagraph (A)(ii)..
			(b)Effective dateThe amendment made by this section shall apply to dispositions after the date of the enactment of
			 this Act.
			7.Dividends derived from RICs and REITs ineligible for deduction for United States source portion of
			 dividends from certain foreign corporations
			(a)In generalSection 245(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(12)Dividends derived from RICs and REITs ineligible for deductionRegulated investment companies and real estate investment trusts shall not be treated as domestic
			 corporations for purposes of paragraph (5)(B)..
			(b)Effective dateThe amendment made by this section shall apply to dividends received from regulated investment
			 companies and real estate investment trusts on or after the date of the
			 enactment of this Act.
			
